                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ADAM SCHWAGER,               :                    Civil No. 1:18-cv-1101
                             :
             Plaintiff,      :
                             :
       v.                    :
                             :
JONATHAN T. and JONATHAN G., :
                             :
             Defendants.     :                   Judge Sylvia H. Rambo

                                      ORDER

      Before the court for disposition is Magistrate Judge Arbuckle’s report and

recommendation, which recommends that Plaintiff’s motion to proceed in forma

pauperis (Doc. 2) be granted, but that Plaintiff’s complaint (Doc. 1) be dismissed

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). No objections to the report

and recommendation have been filed, and the deadline for filing any such

objections has passed.

      In considering whether to adopt the report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc.,

702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).
      Following an independent review of the record, the court is satisfied that the

report and recommendation contains no clear error, and will therefore adopt the

report recommendation. Accordingly, IT IS HEREBY ORDERED as follows:

      1) The report and recommendation is ADOPTED.

      2) Plaintiff’s motion seeking leave to proceed in forma pauperis

         (Doc. 2) is GRANTED.

      3) Plaintiff’s complaint (Doc. 1) is DISMISSED with prejudice

         pursuant to 28 U.S.C. § 1915(e)(2)(B).

      4) The Clerk of Court is directed to close this file.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: October 30, 2018




                                          2
